* Headnotes 1. Criminal Law, 16 C.J., Section 2493; 2. Criminal Law, 16 C.J., Section 2506.
We are of opinion that the trial court committed no error in this case harmful to appellant either in the admission of evidence or the giving or refusing of instructions. This court has often held that all instructions given in a case are to be read together as one instruction. So considering the instructions given for the state and for appellant in this case, in our judgment every aspect of the case favorable to appellant was properly put to the jury. Something like twenty instructions were given on behalf of appellant. Perhaps most of appellant's refused instructions embodied correct principles of law. Substantially the same principles of law were, however, embodied in other instructions given by the court. Their refusal, therefore, was without harm to appellant.
Affirmed. *Page 676